1
2
3
4
5
6                                UNITED STATES DISTRICT COURT
7                                 EASTERN DISTRICT OF CALIFORNIA
8
     ANTHONY SCOTT BERRINGER,                        )   Case No.: 1:18-cv-01017-SAB (PC)
9
                                                     )
                    Plaintiff,                       )   ORDER ADOPTING FINDINGS AND
10                                                       RECOMMENDATIONS, AND DENYING
                                                     )
            v.                                           PLAINTIFF’S MOTION FOR LEAVE TO
11                                                   )   PROCEED IN FORMA PAUPERIS
                                                     )
     S. URIATE, et al.,
12                                                   )   ORDER THAT FILING FEE MUST BE PAID
                    Defendants.                      )   WITHIN THIRTY (30) DAYS
13                                                   )
                                                     )   [Doc. Nos. 2, 3]
14                                                   )
15                                                   )
                                                     )
16
17          Plaintiff Anthony Scott Berringer is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant

19   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          Plaintiff initiated this lawsuit by filing a complaint on July 27, 2018. (Compl., Doc. No. 1.)

21   Plaintiff also filed a motion to proceed in forma pauperis. (Doc. No. 2.)

22          On July 30, 2018, the assigned Magistrate Judge issued findings and recommendations

23   recommending that Plaintiff’s motion for leave to proceed in forma pauperis be denied pursuant to 28

24   U.S.C. § 1915(g), based on Plaintiff bringing three or more prior actions while incarcerated that were

25   dismissed as frivolous, malicious, or for the failure to state a claim upon which relief may be granted.

26   (Doc. No. 3.) The findings and recommendations were served on Plaintiff and contained notice that

27   any objections thereto were to be filed within thirty days. (Id. at 3-4.) The deadline to file objections

28   has passed, and none were filed.

                                                         1
1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the undersigned has conducted

2    a de novo review of the case. Having carefully reviewed the entire file, the undersigned concludes the

3    findings and recommendations are supported by the record and by proper analysis.

4           Accordingly:

5           1. The findings and recommendations issued on July 30, 2018 (Doc. No. 3) are adopted in

6                full;

7           2. Plaintiff’s motion to proceed in forma pauperis, filed on July 27, 2018 (Doc. No. 2), is

8                denied;

9           3. Plaintiff must pay the $400 filing fee to proceed in this action within thirty (30) days of this

10               order; and

11          4. Plaintiff is warned that the failure to pay the filing fee for this action will result in dismissal

12               of this case.

13
14   IT IS SO ORDERED.

15      Dated:      October 11, 2018                          /s/ Lawrence J. O’Neill _____
16                                                  UNITED STATES CHIEF DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
